         THE FOLLOWING ORDER
         IS APPROVED AND ENTERED
         AS THE ORDER OF THIS COURT:

         DATED: March 27, 2020                                       Beth E. Hanan
                                                                     United States Bankruptcy Judge

                                               United States Bankruptcy Court
                                            517 East Wisconsin Avenue, Room 126
                                                 Milwaukee, WI 53202-4581

In re:   JAMES R SWANEY, JR.                                          CHAPTER 13

                                                                      Case No. 19-20464-BEH
Soc. Sec. No.    xxx-xx-1300

                                                                      *AMENDED*


                                 *AMENDED ORDER FOR PAYROLL DEDUCTIONS*


    To, **ATI FORGED METALS**, the employer of the above debtor(s):

     The above named debtor proposed a plan to pay debts out of future earnings. By this plan the debtor's earnings are subject to
the supervision and control of the Bankruptcy Court. Now, therefore,

    IT IS ORDERED THAT:

         1. You, **ATI FORGED METALS**, shall deduct from the earnings of said debtor
(including vacation pay), the sum of **$379.00** **Weekly**, beginning on the next payday following receipt of this Order
and continuing until further notice. You shall immediately pay to the Chapter 13 Trustee the sums so deducted. INCLUDE
THE DEBTOR'S NAME AND CHAPTER 13 CASE NUMBER WITH EACH REMITTANCE. PLEASE MAKE
PAYABLE AND MAIL TO:

                                                   CHAPTER 13 TRUSTEE
                                                       P.O. BOX 730
                                                   MEMPHIS, TN 38101-0730

                                 or to pay electronically go to https://tfsbillpay.com/employer

         2. All earnings and wages of the debtor, except amounts required to be withheld pursuant to provisions of law,
insurance, pension, union dues, child support, or by the Order of this Court, shall be paid to the debtor in accordance with your
usual procedure. No other deduction shall be made by you.

         3. This Order supersedes any previous Order for payment in this case.




                          Case 19-20464-beh            Doc 51       Filed 03/27/20         Page 1 of 2
                                                                                              Page 2 of 2
Debtor(s) Employer:
**ATI FORGED METALS**
Attn: Payroll Department
5481 S. PACKARD AVENUE
CUDAHY, WI 53110-

Debtor(s):
JAMES R SWANEY, JR.
112 CHURCH ST.
SHARON, WI 53585

Debtor(s) Attorney:
THORPE & CHRISTIAN, SC
1624 HOBBS DRIVE
SUITE 1
DELAVANWI 53115-


Chapter 13 Trustee
P.O. Box 510920
Milwaukee, WI 53203
Telephone (414) 271-3681
Fax (414) 271-9344


                                                        Trustee Issued Date: March 26, 2020
                                              #####




                      Case 19-20464-beh   Doc 51   Filed 03/27/20     Page 2 of 2
